FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



REYNALDO AYON-NUNEZ,                              No. 10-73236

               Petitioner,                        Agency No. A078-057-992

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Reynaldo Ayon-Nunez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s denial of Ayon-Nunez’s motion to

reopen the discretionary denial of his application for adjustment of status, where

the BIA concluded that the new evidence he submitted was insufficient to

overcome the significant negative factor in his case and Ayon-Nunez has not raised

a colorable due process challenge to the BIA’s discretionary determination that he

is not entitled to adjustment of status. See Bazua-Cota v. Gonzales, 466 F.3d 747,

748-49 (9th Cir. 2006) (per curiam) (order) (“[T]he decision to deny Petitioner’s

application for adjustment of status is a discretionary determination, and is

therefore unreviewable.”); see Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th

Cir. 2006) (where there has already been an unreviewable discretionary

determination this court lacks jurisdiction to review the denial of a motion to

reopen concerning the same determination).

      In light of our disposition, we do not reach Ayon-Nunez’s remaining

contentions.

      PETITION FOR REVIEW DISMISSED.




                                           2                                      10-73236